Citation Nr: 0723987	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-37 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a herniated muscle of the left lower leg, 
post-operative, prior to April 25, 2005.

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a herniated muscle of the left lower leg, 
post-operative, after April 24, 2005.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a tender scar of the left lower leg.

4.  Entitlement to a compensable evaluation for left 
superficial perioneal nerve entrapment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from February 1990 to June 
1990, and from October 1990 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for the residuals of a 
herniated muscle of the left lower leg, a scar on that leg, 
and superficial perioneal nerve entrapment also of the left 
lower leg.  In June 2001, the veteran submitted a claim to 
the RO asking that his left leg disabilities be assigned 
higher disability evaluations.  Following the veteran's 
claim, separate 10 percent disability ratings were assigned 
for a tender scar of the left lower leg and for a herniated 
muscle of the left lower leg.  The disability evaluation for 
nerve entrapment, rated as noncompensable, was not raised.  
The RO issued its decision via a rating action dated 
September 2002.  

After the issuance of the decision, the RO sent to the 
veteran a VCAA type letter.  That letter was sent in December 
2002.  The VCAA letter covered all three residual conditions 
that were a result of the veteran's inservice injury.  After 
the VCAA letter was released, another rating action was also 
issued.  That rating decision continued the previous 
disability ratings previously assigned.  The veteran then 
submitted a notice of disagreement in February 2003.  He 
stated that he was in disagreement with the February 2003.  

The veteran then submitted a statement (in May 2003) in which 
he stated that the whole left leg was bothering him.  He 
stated that he was having difficulty with his left ankle and 
left knee, and the left leg in general.  The veteran then 
underwent a VA examination in June 2003, a copy of which was 
forwarded to the RO for review.  Subsequently the veteran's 
disability evaluation for the residuals of the herniated 
muscle of the left leg was increased from 10 to 20 percent.  
The other two disability ratings were not increased however.  
Following the issuance of the July 2003 rating decision, the 
RO also produced a Statement of the Case (SOC).  The SOC only 
covered the muscle injury residuals; it did not address 
either the scar or the nerve entrapment residuals.  

Despite the lack of information provided in the SOC, the 
veteran has continued to complain about his left leg in 
general.  He has contended that his left knee and ankle are 
affected by the muscle injury and nerve entrapment.  He has 
asserted that, in addition to the ankle and knee, all three 
residuals have become more disabling, and he has indicated 
that he has been receiving treatment for all three residuals.  

The Board believes that this claim is very similar to the 
fact pattern enunciated in Mittleider v. West, 11 Vet. App. 
181 (1998), in that the evidence suggests that the 
manifestations and symptoms produced by all three residuals 
are inextricably intertwined with one another.  Based on the 
statements provided by the veteran, the Board is of the 
opinion that the veteran also believes that the three 
conditions are intertwined with one another.  It is for that 
reason the veteran has merely stated that he desires an 
increased rating for his left leg disability and has not been 
specific as to which condition he is seeking increased 
ratings benefits.  In other words, he has insinuated that a 
claim for an increased rating is a claim for rating increases 
for all three conditions.  

The VA has a statutory duty to liberally read all documents 
submitted to include all issues presented.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, observed 
that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  See also 38 
C.F.R. § 20.202 (2006) (Board will liberally construe 
arguments in a substantive appeal for purpose of determining 
whether they raise issues on appeal).  Therefore, the Board 
believes that the issue on appeal should be restated for the 
purpose of clarity, and as those reclassified issues on 
appeal have been restated on the front page of this action.  

Nevertheless, because the appellant and his representative 
have not had the opportunity to comment on all of these 
issues, the claim must be returned to the RO/AMC so that they 
may be contacted and their opinion obtained.  Moreover, if it 
is determined that these are the issues that the appellant 
wishes to appeal, these issues must be further developed so 
that the RO may meet its obligations with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA) [38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2005); see 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006)].  

Because the three residuals are intertwined, it is the 
Board's opinion that the claim should be returned to the 
RO/AMC so that additional information may be provided to the 
veteran concerning the rating criteria for all three 
conditions along with how he may prevail with respect to the 
claim.  In other words, all three disabilities should be 
listed in any subsequent Supplemental Statements of the Case 
issued and the veteran should be provided with all applicable 
rating criteria used in evaluating the three conditions.  

Additionally, as a result of rating decision issued in 
December 2006, the veteran now has a disability rated as 30 
percent along with another rated as 10 percent.  The combined 
evaluation for these two disabilities is 40 percent.  Forty 
percent is the highest schedule amount that the three 
conditions may be assigned without being in violation of the 
amputation rule (found at 38 C.F.R. § 4.68 (2006).  The 
veteran has not been informed that the only seemingly way he 
may be assigned a higher rating is through the assignment of 
an extraschedular evaluation.  As such, the RO/AMC needs to 
inform the veteran of this fact.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
development:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b)(1) (2006), 
as well as VAOPGCPREC 7-2004, are fully 
complied with and satisfied as to the 
matter of the amputation rule.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue of an 
extraschedular evaluation in accordance 
with 38 C.F.R. § 3.321(b)(1) (2006).  The 
veteran must also be informed how the 
amputation rule of 38 C.F.R. § 4.68 
(2006) applies to schedular evaluations 
but how it does not apply to 
extraschedular evaluations. 

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2002 for the disabilities on appeal, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

3.  The veteran should undergo a VA 
examination by an orthopedist, 
dermatologist, and neurologist in order 
to determine the nature and severity of 
his left lower extremity disabilities.  
Each examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

a.  Orthopedic.  The purpose of this 
examination is to ascertain whether the 
veteran now suffers from disabilities 
involving the left knee and ankle, and to 
discover the severity of the already 
service-connected left leg disabilities.  
The claims folder, including any 
documents obtained as a result of this 
Remand, should be made available to the 
examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
found disabilities of the left ankle and 
knee.  The examiner is asked to state 
whether it is at least as likely as not 
that either disorder is related to any 
in-service disease or injury or to his 
service in general or to a service-
connected disability.  The examiner 
should comment on whether any change in 
use or the favoring of the service-
connected left leg disabilities would 
have affected the left ankle and/or left 
knee.  If the examiner determines that 
any found disabilities of the left ankle 
and left knee are not secondary to the 
veteran's service-connected left leg 
disabilities, the examiner should 
specifically note why he or she does not 
believe that the disabilities are inter-
related.  

Additionally, the disability involving 
the herniated muscle of the left lower 
leg should be examined for degrees of 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to include the 
normal ranges of motion of each body part 
affected by the residuals of the 
herniated muscle.  Moreover, the examiner 
should be requested to determine whether 
the left leg exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

b.  Neurological.  The examiner should 
describe any neurological deficits caused 
by the left superficial perioneal nerve 
entrapment surgery.  This should include 
a detailed assessment of functioning 
muscles surrounding the perioneal nerve.  
The doctor should comment on the extent 
of paralysis, if any, in the appellant's 
left lower extremity and whether such 
paralysis is a residual of the service-
connected surgery.

With respect to paralysis, the examiner 
should indicate whether the paralysis is 
complete or incomplete; if the paralysis 
is incomplete, the examiner should 
describe, for each nerve or nerve group 
affected, the manifestations of the 
incomplete paralysis, noting such 
relevant factors as strength and 
incoordination.

In responding to the foregoing inquiry, 
the examiner should specifically describe 
the related impairment of motor function, 
trophic changes, and sensory disturbance 
within the meaning of 38 C.F.R. § 4.120 
(2006).

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

c.  Dermatological.  The report of the 
skin examination should identify, and 
contain findings concerning, all scars 
produced by the post-operative scar of 
the left lower leg.  Unretouched color 
photographs of the left lower leg should 
be accomplished and those photographs 
should be included in the claims folder 
for further review.  Additionally, the 
written findings should include 
information about whether the scar or 
scars:

(1) is/are tender and painful, if 
superficial;

(2) is/are poorly nourished with repeated 
ulceration, if superficial;

(3) if "deep" (that is, associated with 
underlying soft tissue damage), is/are 
the size of an area or areas: exceeding 6 
square inches (38 square cm), or 
exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(4) if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, is/are the size of an area 
or areas of 144 square inches (929 square 
cm) or greater;

(5) is/are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(6) is/are superficial and painful on 
examination; and,

(7) has/have produced limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with 
use.)

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO/AMC should review the claims folder and ensure that 
the requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  
The RO/AMC must make a specific determination as to whether 
the service connection should be awarded for any found 
disabilities of the left ankle and left knee.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2006) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

